2014 IL App (3d) 130582

                               Opinion filed December 8, 2014
     _____________________________________________________________________________

                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                A.D., 2014

     THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
     ILLINOIS,                                       )       of the 13th Judicial Circuit,
                                                     )       Grundy County, Illinois,
            Plaintiff-Appellee,                      )
                                                     )       Appeal No. 3-13-0582
            v.                                       )       Circuit No. 12-CM-958
                                                     )
     ADAM A. HOLM,                                   )       Honorable
                                                     )       Robert C. Marsaglia,
            Defendant-Appellant.                     )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE McDADE delivered the judgment of the court, with opinion.
           Presiding Justice Lytton and Justice Holdridge concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Defendant, Adam A. Holm, was charged with wilful obstruction or interference with the

     lawful taking of wild animals under section 2(a) of the Hunter and Fishermen Interference

     Prohibition Act (Act) (720 ILCS 125/2(a) (West 2010)). The charge followed an incident that

     occurred on Adam's mother's property, where Adam resided. Adam defended pro se at a jury

     trial and was found guilty. The court imposed a sentence of probation and a suspended term of

     incarceration. Adam appeals, arguing that the evidence was insufficient to prove that he violated

     the statute and therefore committed a crime. We reverse.
¶2                                                FACTS

¶3          At trial, witness testimony established the following undisputed facts. Alexander Kerr's

     in-laws, the Mottls, lived on an approximately 130-acre parcel of land at 3050 Winterbottom

     Road in rural Morris, Illinois. The property to the south of the Mottls', at 3000 Winterbottom

     Road, was owned by Adam's mother, Loretta Holm. She, Adam, and her grandsons, Daniel and

     Nick, all resided on her property. Winterbottom Road ran north-south, and the property line

     shared by the two properties ran east-west, perpendicular to the road. Each property extended on

     both sides of Winterbottom Road. Both properties were wooded on the east side of the road and

     comprised of cornfields on the west side. Each property had a dwelling located approximately

     300 yards east of the road. On each property, a driveway ran east from Winterbottom Road to

     the respective dwelling. Both driveways were close to the shared property line.

¶4          Kerr had hunted on the Mottls' property for the previous 10 years. He had erected five

     tree stands and two ground blinds in the wooded area of the property. The wooded area also had

     multiple "fire lanes"—long, narrow stretches of land where the trees had been removed to help

     contain potential forest fires. The lanes ran north from the Mottls' driveway and allowed Kerr

     easy access on foot from the driveway to the tree stands and ground blinds.

¶5          On the afternoon of December 2, 2012, Kerr was hunting on the Mottls' land with

     conservation officer Dave Wollgast. Wollgast was present in response to neighbors' reports that

     Adam had been disrupting hunts in the area. Kerr and Wollgast wore blaze orange hats and vests

     and carried shotguns.

¶6          Kerr and Wollgast walked westbound on the Mottl driveway from the Mottl home toward

     the fire lanes. They saw Adam watching them from the Holm property. As the hunters reached

     the fire lanes, Adam's son Daniel approached the property line from the south and began


                                                     2
     whistling and kicking a can along the ground. At some point, he put a rock in the can and shook

     it. When Kerr would stop walking, Daniel would correspondingly stop whistling and kicking the

     can. Adam positioned an all-terrain vehicle (ATV) on the Holm property opposite the fire lane

     that Kerr had begun walking down and revved the ATV's engine.

¶7          The Holms got as close as possible to Kerr and Wollgast while remaining at all times on

     their own property. As Kerr moved to find a different area to hunt, Daniel followed him along

     the property line, clapping his hands. Each time Kerr and Wollgast moved to a different

     location, Adam and Daniel followed them, never leaving their own property. Daniel clapped his

     hands, yelled, and pretended to sneeze and cough. At one point, Adam said, "There they go.

     There goes two more into the field." Daniel responded, "One was a buck. It was at least an eight

     pointer." Once when Kerr raised his gun and pretended to take aim at a deer, Daniel responded

     by yelling, "Run, Forrest, run."

¶8          Adam started the ATV's engine and accelerated so that the tires threw gravel. He and

     Daniel followed Kerr and Wollgast for approximately 1 hour and 45 minutes until Kerr and

     Wollgast put down their guns and approached the Holms. Kerr asked why the Holms were

     acting as they were, and Adam admitted that he knew Kerr and Wollgast were hunting. Wollgast

     arrested Adam and Daniel for hunter harassment.

¶9          Daniel testified that he lived at 3000 Winterbottom Road with his grandmother, his

     brother, and his father Adam. Earlier in 2012, he caught Kerr's relatives trespassing on his

     grandmother's land. On December 2, 2012, he and Adam were taking a ride on their ATV when

     they noticed Kerr and Wollgast. They laughed when they saw deer running from the hunters.

     According to Daniel, the deer were scared off by Kerr and Wollgast moving around, not by the




                                                     3
       noise the Holms were making. He admitted to clapping and whistling, but claimed he did so

       only because he was bored.

¶ 10          The jury was instructed that "[i]t is an affirmative defense to a charge of Willful

       Obstruction or Interference with Lawful Taking of Wild Animals when landowners, tenants, or

       lease holders exercise their legal rights to the enjoyment of land including, but no [sic] limited to,

       restricting trespass." The jury also received an instruction on accountability. Adam was found

       guilty and sentenced to two years' probation and a $175 fine, along with 90 days in jail that could

       be vacated upon compliance with the terms of probation. The court also ordered Adam to have

       no contact with Kerr or Kerr's family. Defendant filed a posttrial motion claiming, among other

       things, that the evidence was insufficient to support the jury's verdict. The court denied the

       motion and Adam appealed.

¶ 11                                               ANALYSIS

¶ 12          Section 2(a) of the Act establishes a Class B misdemeanor when a person "[w]ilfully

       obstructs or interferes with the lawful taking of wildlife or aquatic life by another person with the

       specific intent to prevent that lawful taking." 720 ILCS 125/2(a) (West 2010). However, section

       2(a)'s prohibition "does not apply to landowners, tenants, or lease holders exercising their legal

       rights to the enjoyment of land, including, but not limited to, farming and restricting trespass."

       (Emphasis added.) 720 ILCS 125/2 (West 2010).

¶ 13          On appeal, Adam claims the evidence was insufficient to prove him guilty beyond a

       reasonable doubt because his conduct meets the statutory exemption described above. He argues

       that on December 2, 2012, he was a tenant on his mother's land, exercising his legal rights to the

       enjoyment of that land; accordingly, section 2(a) of the Act did not apply to his conduct.




                                                         4
¶ 14          We have found no other case in which a defendant charged under this statute actually

       resides on the property where the alleged offense occurred. This case is therefore one of first

       impression.

¶ 15          This issue raised by Adam requires us to engage in statutory construction of the Act (720

       ILCS 125/2 (West 2010)). Our review is de novo. People v. Gutman, 2011 IL 110338, ¶ 12.

       The primary objective of statutory construction is to ascertain and give effect to the legislature's

       intent. Id. The most reliable indicator of legislative intent is the language of the statute, given its

       plain and ordinary meaning. People v. Garcia, 241 Ill. 2d 416, 421 (2011). When the statutory

       language is clear and unambiguous, it should be applied without interpretive aids. Poris v. Lake

       Holiday Property Owners Ass'n, 2013 IL 113907, ¶ 47. If the statute is ambiguous, courts turn

       to extrinsic aids of statutory construction, including rules of construction and statutory history.

       Id. Where a statutory term is not otherwise defined, it is appropriate to use a dictionary to

       ascertain its meaning. Poris, 2013 IL 113907, ¶ 48.

¶ 16          The statute at issue here contains an exemption for "tenants *** exercising their legal

       rights to the enjoyment of land, including, but not limited to, farming and restricting trespass."

       720 ILCS 125/2 (West 2010). We undertake two inquiries to determine whether the exemption

       applies to defendant: (1) whether defendant was a tenant at 3000 Winterbottom Road on

       December 2, 2012, and, if so, (2) whether defendant was "exercising [his] legal rights to the

       enjoyment of" that land.

¶ 17          As to the first inquiry, the testimony established that the property at 3000 Winterbottom

       Road was owned by defendant's mother and that Adam and his sons were residing there on

       December 2, 2012. The State does not dispute that Adam was a "tenant" on the Holm property

       on the date this incident occurred. Black's Law Dictionary defines "tenant" as follows: "One


                                                         5
       who holds or possesses lands or tenements by any kind of right or title." Black's Law Dictionary

       1478 (7th ed. 1999). We find that defendant was an authorized resident on the property with

       legal rights to enjoy the land.

¶ 18          Turning to the second inquiry, the statute exempts from its sweep tenants "exercising

       their legal rights to the enjoyment of land, including, but not limited to, farming and restricting

       trespass." 720 ILCS 125/2 (West 2010). Black's Law Dictionary defines "enjoyment" as "1.

       Possession and use, esp. of rights or property. 2. The exercise of a right." Black's Law

       Dictionary 550 (7th ed. 1999). The statutory language is unambiguous—the statute does not

       apply to landowners and tenants engaged in legal uses of their land.

¶ 19          In the present case, the actions taken by Adam—and the actions taken by Daniel, for

       which Adam may have been accountable—were legal uses of their land. The conservation

       officer, Dave Wollgast, testified for the State that Adam and Daniel never left their own property

       and did not perform any illegal acts. Moreover, it is generally a legal use of land to ride an ATV

       and make noise. There is no contention that Adam or Daniel violated any noise ordinance or

       other criminal statute. The plain language of the statute exempts Adam's and Daniel's actions

       from criminal liability.

¶ 20          The State argues that Adam's use of his land was not legal where his conduct was

       performed with the specific intent to prevent Kerr's lawful taking. We disagree. Whether

       defendant acted with the specific intent to prevent a taking is irrelevant. The statutory exemption

       applies even where a defendant had such intent. To hold otherwise would make the exemption

       meaningless. A defendant who lacks the intent to interfere does not meet the elements of the

       statute in the first place; there would be no need for an exemption. The exemption is meaningful

       only if it applies to exempt defendants who acted with the intent to prevent but did so through the


                                                         6
       legal use of their own property. The exemption therefore applies to defendant, despite sufficient

       evidence that he acted with intent to interfere with or prevent Kerr's lawful taking.

¶ 21          Although not necessary to our decision because the statutory language is clear and

       unambiguous, we note that during legislative debate on the bill that became the original version

       of the Act (Pub. Act 83-153 (eff. Jan. 1, 1984)), its sponsor stated that the bill was intended to

       address "the problem [that] arose out of some areas in the state, whereby people were picketing

       game preserves and that type of thing and did not want to leave when they were told to by the

       law enforcement officer. This Bill simply provides penalties in case that they do not leave and

       knowingly do so." 83d Ill. Gen. Assem., House Proceedings, May 23, 1983, at 170 (statements

       of Representative Hicks). The Act was intended to apply to people protesting at game preserves,

       clubs or public hunting grounds—trespassing—not to people legally using their own property.

¶ 22          Based on our construction of the statute, a rational trier of fact could not have found

       Adam guilty beyond a reasonable doubt.

¶ 23                                             CONCLUSION

¶ 24          The judgment of the circuit court of Grundy County is reversed.

¶ 25          Reversed.




                                                         7